Citation Nr: 1719730	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  01-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.  He also served in the Army National Guard from August 1983 to August 1985 with periods of Active Duty for Training (ACDUTRA). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In June 2004, the Board remanded this case for additional development.  Pursuant to the remand, in July 2008, the RO issued a rating decision regarding competency.  Specifically, the RO determined that the Veteran was not competent to handle the disbursement of any funds.  A fiduciary has been appointed and this individual is also representing the Veteran on a one-time basis.  See 38 C.F.R. § 14.630 (2010)

The Board again remanded this matter in June 2011 for additional development.  Following the requested development, the RO issued a Supplemental Statement of the Case (SSOC) in January 2017 denying the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for an acquired psychiatric condition to include paranoid schizophrenia is warranted.

Although a VA examination and opinion were provided for the Veteran's claimed disorder in November 2005, the opinion is inadequate, as the VA examiner failed to properly address the etiology of the Veteran's acquired psychiatric condition.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner opined that the Veteran developed a severe mental illness in 1984, however, he did not state whether it was at least as likely as not that the Veteran developed his acquired psychiatric condition during a period of active duty.  Therefore, the Board finds that a new VA examination and opinion are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric condition originated during active service or was otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010). 

Furthermore, in the interim since his last VA examination, the Veteran's retirement credits records and leave and earnings statements from August 1983 to August 1985 have been associated with the claims file.  The records reflect that the Veteran was on ACDUTRA with the Army National Guard for 15 days from August 1983 to August 1984 and 15 days from August 1984 to August 1985.  However, the Veteran's leave and earnings statement show that beginning in September 1984 he was marked as absent from his drill requirements and he never reported back to ACDUTRA after August 1984.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  After completing the development ordered in paragraph 1, to include affording the Veteran an appropriate amount of time to respond to the AOJ's request, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for acquired psychiatric condition, to include paranoid schizophrenia.  The claims folder, and a copy of this remand, must be forwarded to and reviewed by the examiner prior to his providing the requested opinions.  The AOJ should also provide the examiner with a list of the Veteran's periods of active duty as well as his confirmed periods of ACDUTRA and INACDUTRA.

Upon examination of the Veteran and review of the evidence, the examiner should identify all diagnosed 

psychiatric disorders.  The examiner should address the following:

a)  did the Veteran have an acquired psychiatric disorder that pre-existed his entry into active duty in August 1980?  If yes, the examiner must cite to the evidence of record to support that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show that an acquired psychiatric disorder pre-existed any period of active duty. 

b)  if the examiner finds that an acquired psychiatric disorder pre-existed service, can it be concluded with clear and unmistakable (undebatable) certainty that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease either as a result of any period of active duty?

c)  if the examiner finds that an acquired psychiatric disorder did not pre-existed prior to his period of active service, is it at least as likely as not (50 percent or greater probability) that the disability was initially manifested prior to August 1984.

d)  for any acquired psychiatric disorder that was not initially manifested prior to August 1984, is it at least as likely as not (50 percent or greater probability) that the disability was (1) incurred during a period of ACDUTRA (2) resulted from an injury sustained during a period of INACDUTRA or (3) aggravated beyond its normal progression during a period of ACDUTRA?

All opinions must be supported by a detailed rationale, which includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

